William Griggs plaint. conta Peter Chock Defend* in an action of the case for defamation for that the sd Chock hath reported before severall persons that the sd Griggs was drunke and that hee the sd Chock would prove it, which is very much to the plaint8 damage with other due damages &ca. . . . The Iury . . . found for the plaint, that the sd Chock pay Sixty pounds money to the plaint, or make an acknowledgem* to the Courts Satisfaction and pay costs of Court allowed Forty three Shillings.
Execucion issued, for costs. 22° aug° 1679.
an acknowledgem* given in to Satisfactn
[ This probably grew out of the following case.]